Case 18-66766-jwc       Doc 125    Filed 05/10/19 Entered 05/10/19 15:29:20           Desc Main
                                   Document     Page 1 of 8


                         IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                              )      Case No. 18-66766-JWC
                                                    )
BEAUTIFUL BROWS LLC,                                )      Chapter 11
                                                    )
              Debtor.                               )

       MOTION (A) FOR AUTHORITY TO SELL ASSETS FREE AND CLEAR
     OF LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS; (B) TO ASSUME
             AND ASSIGN CERTAIN EXECUTORY CONTRACTS; AND
        (C) TO ESTABLISH PROCEDURES WITH RESPECT TO SUCH SALE

         NOW COMES the above captioned debtor, by and through its attorney, along with the

appointed Chapter 11 Trustee S. Gregory Hays (the “Trustee”) and hereby submits this joint

motion pursuant to 11 U.S.C. § 363 (the “Motion”) requesting entry of an Order that will provide

for the sale of substantially all of the Debtor’s business assets, and respectfully show the Court

as follows.

                         Jurisdiction, Venue, & Statutory Predicates

         1.     This Court has jurisdiction over this Application under 28 U.S.C. § 1334. This

matter is a core proceeding within the meaning of 28 U.S.C. §§ 157(b)(2)(A), (N) and (O).

Venue of this case and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory predicates for the relief sought herein are sections 105(a), 363 and 365 of

the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9006, and 9007.

                                          Background

         2.     On October 3, 2018 (the "Petition Date"), Beautiful Brows, LLC (the “Debtor”),

commenced its reorganization case by filing a voluntary petition for relief under chapter 11 of

the Bankruptcy Code, 11 U.S.C. §§ 101-1330, et seq. (the "Bankruptcy Code").

         3.     On November 21, 2018, Trustee was appointed as Chapter 11 Trustee pursuant to

the Court’s consent order entered on November 16, 2018 [Doc. No. 43].
Case 18-66766-jwc       Doc 125    Filed 05/10/19 Entered 05/10/19 15:29:20               Desc Main
                                   Document     Page 2 of 8


        4.     The Debtor ran a successful beauty and personal services business for over ten

years, and had expanded to operate eight separate locations, however due to decreased foot

traffic at certain malls in which the Debtor leased space, the Debtor had to close several of its

locations which were losing money. Upon falling behind on its loan payments and facing a

dispossessory action at one of its key remaining locations, the Debtor filed this case.

        5.     The Debtor’s business has continued to operate since the Petition Date, and the

Trustee has worked to streamline the Debtor’s financial affairs and to reduce operating expenses

such that the Debtor has two remaining locations – (i) a retail store at Arbor Place Mall in

Douglasville, Georgia leased from CBL & Associates Management, Inc. (the “CBL Lease”) and

(ii) a retail store at the Mall of Georgia in Buford, Georgia leased from Simon Property Group,

L.P. (the “Simon Lease”).

        6.     Pursuant to this Court’s Order entered on May 2, 2019 [Doc. No. 121], Trustee

employed Southeastern Business Intermediaries, LLC (“Broker”) to serve as business broker in

this case.

        7.     Broker has been working to market and sell the Debtor’s assets, which included

gathering extensive data from the Debtor’s business and conveying this information to interested

parties. Broker marketed the Debtor’s business through an internet listing, and Broker contacted

prospective purchasers that Broker thought would be interested in acquiring the Debtor’s

business. Broker’s efforts have produced an offer to purchase substantially all of the Debtor’s

business assets for $150,000.00.

        8.     Trustee has received that certain asset purchase agreement filed herewith as

Exhibit “A” and incorporated herein by reference (the “Purchase Agreement”). Under the

terms of the Purchase Agreement, the Business Assets are to be sold, as is/where is, to Uma
Case 18-66766-jwc       Doc 125     Filed 05/10/19 Entered 05/10/19 15:29:20             Desc Main
                                    Document     Page 3 of 8


Adhikari Subdei and Reshma Pirani (collectively the “Purchaser”), or a corporate entity that

Purchaser may designate for this business venture.

       9.      Purchaser is a bona fide purchaser and not an insider of the Debtor. Purchaser has

provided earnest money in the amount of $5,000.00

                                         Relief Requested

       10.     By this motion, pursuant to sections 363(b)(1) and (f) of the Bankruptcy Code, the

Debtor and the Trustee seek this Court’s authorization and approval to sell the Business Assets

free and clear of all liens, claims, encumbrances, and interests, subject to higher and better offers

as may be received prior to or at the hearing on this Motion.

       11.      Trustee submits that the proposed sale is in best interest of the estate, because

the Business Assets have been actively marketed and further efforts to market the Business

Assets do not appear likely to generate any substantial net gain

       12.     Section 363(f) of the Bankruptcy Code authorizes a trustee to sell property under

Section 363(b) free and clear of any interest in such property if, among other things: (i) the price

at which the property is to be sold is greater than the aggregate of the liens on such property; (ii)

the interests are subject to a bona fide dispute; (iii) the entities asserting liens on the property

consent to its sale; or (iv) the entities asserting liens on the property could be compelled in a

legal or equitable proceeding to accept a money satisfaction of their interests. 11 U.S.C. § 363(f)

(2015). Specifically, that code section provides:

       (f)     The trustee may sell property under subsection (b) or (c) of this section free and
               clear of any interest in such property of an entity other than the estate, only if-

               (1)     applicable nonbankruptcy law permits sale of such property free and clear
                       of such interest;
               (2)     such entity consents;
               (3)     such interest is a lien and the price at which such property is to be sold is
                       greater than the aggregate value of all liens on such property;
               (4)     such interest is in bona fide dispute; or
Case 18-66766-jwc        Doc 125     Filed 05/10/19 Entered 05/10/19 15:29:20            Desc Main
                                     Document     Page 4 of 8


                 (5)    such entity could be compelled, in a legal or equitable proceeding, to
                        accept a money satisfaction of such interest.
Id.

       13.       The proposed sale of the Property is one not in the ordinary course of business, as

provided by 11 U.S.C. §363(b). Any lien to the extent valid, perfected, enforceable and

unavoidable will attach to the proceeds of the sale as provided by 11 U.S.C. § 363(f).

       14.       The Debtor is indebted to Ameris Bank (“Ameris”) pursuant to a revolving line

of credit loan dated August 8, 2016 in the original amount of $679,000 (the "Ameris Loan") and

Ameris appears to have a properly perfected lien by virtue of a UCC recorded on or about

August 10, 2016. Accordingly, the Ameris Loan is secured by substantially all property of the

Debtor, including cash on hand, accounts receivable, inventory and income derived from the

Debtor’s business. Ameris has filed a secured proof of claim in the amount of $703,946.57

[Claim No. 1].

       15.       There appears to be other recorded blanket liens including the following:

             a. Lien held by Circle Lending, L.P. (as evidenced by a UCC recorded June 22,
                2015), however it is believed that this lien may have been paid off at the closing
                for the Ameris Loan even though a cancellation has not been recorded.

             b. Lien held by American Express Bank, FSB (as evidenced by a UCC recorded
                February 17, 2016), however it is believed that this lien may have been paid off at
                the closing for the Ameris Loan even though a cancellation has not been recorded.

             c. Lien held by CT Corporation System (as evidenced by a UCC recorded February
                15, 2017), however it is believed that this was originally a loan with Ascension
                Capital and that the loan may have been paid off at the closing for the Ameris
                Loan even though a cancellation has not been recorded.

             d. Lien held by Arbor Place II, LLC (as evidenced by a UCC recorded on June 13,
                2017)

             e. Lien held by DLI Assets Bravo, LLC (“DLI”)as successor in interest to
                Quarterspot, Inc. (as evidenced by a UCC recorded December 11, 2017, however
                it is believed that this was originally a loan with Ascension Capital and that the
                loan may have been paid off at the closing for the Ameris Loan even though a
                cancellation has not been recorded. DLI has filed a proof of claim in the amount
                of $161,583.56 [Claim No. 2]
Case 18-66766-jwc       Doc 125    Filed 05/10/19 Entered 05/10/19 15:29:20            Desc Main
                                   Document     Page 5 of 8




       16.      Additionally, certain other creditors have filed secured claims in this case

including the following:

             a. FC Marketplace, LLC filed a secured claim in the amount of $327,798.78 [Claim
                No. 4]
             b. Gwinnett Place Mall GA LLC filed a secured claim in the amount of $41,846.10
                [Claim No. 12].

              Assumption and Assignment of Unexpired Non-Residential Leases

       17.      The proposed sale of the Business Assets requires the assignment of both the CBL

Lease and the Simon Lease. On May 1, 2019, Debtor and the Trustee filed a motion to assume

and assign the Simon Lease [Doc. No. 119] which is currently scheduled for hearing on May 23,

2019. With this Motion, the Debtor and the Trustee also move to assume and assign the CBL

Lease pursuant to section 365(f) of the Bankruptcy Code.

       18.      In evaluating a Debtor’s decision to assume or reject an executory contract or

unexpired lease, courts have applied the “business judgment” standard and have approved a

debtor’s proposed rejection if such rejection benefits the estate. See Byrd v. Gardinier, Inc. (In

re Gardinier, Inc.), 831 F.2d 974, 976 n.2 (11th Cir. 1987) (stating that the “only limitation on

the trustee’s discretion is that it is subject to court approval. However, since court’s review a

trustee’s decision to assume or reject a contract under a traditional “business judgment” standard

the scope of the review in this area is narrow.”) See Herrera-Edwards v. Bernard Edwards Co.,

LLC (In re Herrera-Edwards), 580 B.R. 565, 572 (M.D. Fla. 2017)

       19.      In applying the “business judgment” standard, courts show great deference to a

debtor’s decision to assume or reject an executory contract or unexpired lease. In fact, as long as

the debtor’s decision to assume or reject is a reasonable exercise of business judgment, courts

should approve the assumption or rejection of an executory contract or unexpired lease. See

NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523-24 (1984).
Case 18-66766-jwc       Doc 125     Filed 05/10/19 Entered 05/10/19 15:29:20           Desc Main
                                    Document     Page 6 of 8


       20.     Trustee expects the Purchaser to pay the cure costs, and the Trustee believes that

his decision to assume and assign the CBL Lease and the Simon Lease is well within the scope

of his business judgment and will benefit the estate.

       21.     Further, section 365(f) provides the statutory basis for the assignment of

executory contracts or unexpired leases if (a) the debtor assumes the contract or lease in

accordance with section 365 and (b) there is adequate assurance of future performance by the

assignee (i.e. the buyer will pay). Accordingly, Purchaser agrees to provide both proposed

landlords with adequate assurance of future performance.

                                         Sale Procedures

       22.     In order to maximize the value received for Business Assets, this proposed sale is

subject to higher and better offers that may be received prior to or at the hearing on this Motion.

With respect to potential competing bids, the Debtor and Trustee seek to establish the following

procedures for interested buyers:

               a. Interested buyers must agree to purchase the Business Assets on substantially

                   the same terms as those set forth in the Purchase Agreement;

               b. Interested buyers must submit a bid of no less than $160,000.00;

               c. Interest buyers must be able to provide Trustee with a deposit of at least ten

                   percent (10%) of their proposed purchase price at the hearing on this Motion;

               d. Should any competing bids be received, the Debtor and Trustee request that

                   the Court hold an auction at the hearing on this Motion, with interested buyers

                   participating in person or by telephone;

               e. At the beginning of such an auction, Trustee will announce the highest and

                   best bid received prior to the hearing, and interested buyers will have an

                   opportunity to increase their offers pursuant to terms proposed by the Trustee
Case 18-66766-jwc       Doc 125    Filed 05/10/19 Entered 05/10/19 15:29:20             Desc Main
                                   Document     Page 7 of 8


                   and approved by the Court. At the conclusion of the auction, the Trustee shall

                   determine the highest and best offer for the Business Assets.

       23.     Trustee proposes to close the sale of the Business Assets within twenty-four (24)

hours of the hearing on this Motion.

       24.     By this motion, Trustee seeks approval to pay certain costs associated with the

proposed sale, including (i) Broker’s six percent (6%) commission on the gross sales price, and

(ii) any incidental closing costs that the buyer is not required pay under the terms of the Purchase

Agreement.

                   Finding That Sale Is In Good Faith And Waiver Of Stay

       25.     The Debtor and Trustee further seek the protections afforded to a purchaser with

regard to sale transactions under Section 363(m) of the Bankruptcy Code, which provides that

the reversal or modification on appeal of an authorization of a sale or lease of property does not

affect the validity of the sale or lease under such authorization to an entity that purchased or

leased the property in good faith. See 11 U.S.C. § 363(m).

       26.     Although the Bankruptcy Code does not define good faith, courts have recognized

that the kind of misconduct that would destroy a good faith status involves fraud, collusion

between the purchaser and other offerors, or an attempt to take grossly unfair advantage of other

offerors. In re Abbott Dairies of Pa., Inc., 788 F.2d 143, 147 (3rd Cir. 1986). Accordingly, the

Debtor and Trustee submit that the proposed method of conducting the sale is reasonable and

appropriate, and the Purchaser or the successful bidder should each be entitled to the protections

of Section 363(m) of the Bankruptcy Code.

       27.     Time being of the essence, the Debtor and Trustee request that the Court waive

the fourteen (14) day stay period and allow the proposed sale to be consummated immediately

upon entry of an order approving the sale as authorized by Bankruptcy Rule 6004(h).
Case 18-66766-jwc      Doc 125     Filed 05/10/19 Entered 05/10/19 15:29:20            Desc Main
                                   Document     Page 8 of 8


       WHEREFORE, the Trustee and the Debtor respectfully requests entry of an Order

granting this Motion and (i) authorizing the proposed sale of the Debtor’s Business Assets, (ii)

authorizing Trustee to consummate the sale on the terms and conditions described in this

Motion, (iii) approving the assumption and assignment of the CBL Lease and the Simon Lease,

and (iv) granting such other and further relief as the Court deems just and proper.

       Respectfully submitted this 10th day of May, 2019.


                                                  By: /s/ Jason L. Pettie____________
                                                      Jason L. Pettie, attorney for Debtor
                                                      Georgia Bar # 574783
                                                      P.O. Box 17936
                                                      Atlanta, Georgia 30316
                                                      (404) 638-5984
                                                      trustee@jasonpettie.com

                                                  By: /s/ S. Gregory Hays____________*
                                                      S. Gregory Hays, Trustee
                                                      2964 Peachtree Road, Suite 555
                                                      Atlanta, Georgia 30305
                                                      (404) 926-0051
                                                      ghays@haysconsulting.net
                                                      *signed by Jason L. Pettie, with express
                                                      permission granted 5/10/2019
